April 7, 2011 EXHIBIT 99.1 Eagle Rock Announces Increase in Borrowing Base HOUSTON - Eagle Rock Energy Partners, L.P. (the “Partnership”) (NASDAQ: EROC) today announced that the borrowing base under its senior secured credit facility has been increased from $140 million to $160 million by its commercial lenders as part of the Partnership’s regularly scheduled semi-annual borrowing base redetermination.The redetermined borrowing base is effective April 1, 2011. About the Partnership The Partnership is a growth-oriented master limited partnership engaged in two businesses: a) midstream, which includes (i) gathering, compressing, treating, processing and transporting natural gas; (ii) fractionating and transporting natural gas liquids; and (iii) marketing natural gas, condensate and NGLs; and b) upstream, which includes acquiring, exploiting, developing, and producing hydrocarbons in oil and natural gas properties. Contacts: Jeff Wood, 281-408-1203 Senior Vice President and Chief Financial Officer Adam Altsuler, 281-408-1350 Director, Corporate Finance and Investor Relations
